Opinion filed January 6,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00093-CV 
                                                    __________
 
                              DONALD
W. CRAWFORD, Appellant
 
                                                             V.
 
                  JESSE L.
DAVIS AND SHIRLEY PEARL, Appellees

 
                                   On Appeal from the 349th
District Court
                                                         Anderson
County, Texas
                                                   Trial
Court Cause No. 349-6455
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Donald
W. Crawford sued Jesse L. Davis and Shirley Pearl for providing him sack
lunches instead of three meals a day while the George Beto Unit of the Texas
Department of Criminal Justice – Institutional Division was in lock down.  Thomas
sought a total of $50,000 in damages for his alleged mental suffering and
anguish.  The trial court dismissed his claims because he failed to comply with
the requirements of Tex. Civ. Prac.
& Rem. Code Ann. § 14.004 (Vernon 2002) and because his claims
were frivolous and without merit.  We affirm.
            On
appeal, Crawford contends that dismissal is not proper for failure to comply
with Section 14.004 and because the trial court abused its discretion when it
did not grant his motion for rehearing.  We disagree.
            The
requirements of Section 14.004 are mandatory; therefore, dismissal is an
appropriate remedy.  Crawford failed to state any actionable cause of action in
his petition.  The trial court did not abuse its discretion.  All of Crawford’s
arguments on appeal have been considered, and each is overruled.
            The
order of the trial court is affirmed.
 
 
                                                                                    PER
CURIAM  
 
January 6, 2011           
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.